Electronically Filed
                                                         Supreme Court
                                                         SCPW-15-0000004
                                                         10-FEB-2015
                                                         02:05 PM



                          SCPW-15-0000004


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                   EILEEN SHAVELSON, Petitioner,


                                 vs.


 THE HONORABLE CRAIG NAKAMURA, CHIEF JUDGE OF THE INTERMEDIATE

     COURT OF APPEALS, STATE OF HAWAI'I, Respondent Judge,


                                 and


        KITAAMI, JEFFREY HIRANAKA, HARVEY HIRANAKA, and

            MRS. MILTON (ANNA) HIRANAKA, Respondents.



                       ORIGINAL PROCEEDING

     (CAAP-14-0001245; CAAP-13-0002205; CIVIL NO. 13-1-0137)


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of Petitioner Eileen Shavelson’s


petition for a writ of mandamus, filed on January 5, 2015, the


documents attached thereto and submitted in support thereof, and


the record, it appears that Petitioner fails to demonstrate that


the judges have not administered justice “speedily and properly”


inasmuch as the Intermediate Court of Appeals considered CAAP-13­

0002205 and CAAP-14-0001245, and recently dismissed the appeals


for lack of jurisdiction.    Petitioner, therefore, is not entitled

to the requested writ of mandamus.     See Kema v. Gaddis, 91

Hawai'i 200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus is

an extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of


mandamus is denied.


          DATED: Honolulu, Hawai'i, February 10, 2015.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                  2